IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, : No. 2529 Disciplinary Docket No. 3
                                :
                Petitioner      : No. 198 DB 2017
                                :
           v.                   : Attorney Registration No. 86482
                                :
ANTHONY MARSHALL MOODY,         : (Washington County)
                                :
                Respondent      :
                                :
                              ORDER

PER CURIAM
      AND NOW, this 3rd day of October, 2018, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Anthony Marshall Moody is

suspended on consent from the Bar of this Commonwealth for a period of one year and

one day. The suspension is stayed in its entirety, and he is placed on probation for a

period of one year and one day, subject to the following conditions:

      1.     Respondent shall submit quarterly reports and reconciliations to the Office

             of Disciplinary Counsel attesting to his compliance with the Pennsylvania

             Rules of Professional Conduct, see RPC 1.15;

      2.     Respondent shall maintain all required books and records in electronic

             form, accessible for review by the Office of Disciplinary Counsel within 20

             days of a request without necessity for issuance of a subpoena, see RPC

             1.15(c);

      3.     Respondent shall have a CPA or other qualified professional review and

             audit his records and submit the results to the Office of Disciplinary

             Counsel prior to the termination of the probation; and
      4.     Respondent shall submit quarterly the requested records and reports to

             the Office of Disciplinary Counsel, as per the schedule set by the

             Secretary of the Disciplinary Board.

      Respondent shall pay the costs incurred by the Disciplinary Board in the

investigation and prosecution of this matter.